Citation Nr: 0029368	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  99-08 682A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for pain in the arms 
and legs, and seborrheic dermatitis affecting the scalp, face 
and chest, claimed as due to herbicide exposure.

2.  Entitlement to an increased disability rating for post-
traumatic stress disorder, currently rated as 50 percent 
disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from February 1968 to February 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of July 1997 and February 
1999 by the Department of Veterans Affairs (VA) Washington, 
DC, Regional Office (RO).  

The Board finds that the veteran has raised a claim for 
service connection for angioneurotic edema.  The veteran's 
representative also raised a claim for retroactive benefits 
for post-traumatic stress disorder in a memorandum dated in 
January 1998.  Those issues, however, have not been 
adjudicated or developed for appellate review.  Accordingly, 
that Board refers those issues to the RO for any appropriate 
action.  


FINDINGS OF FACT

1.  The veteran's pain in the arms and legs, and seborrheic 
dermatitis affecting the scalp, face and chest, were not 
present until many years after separation from service, are 
not among the disorders which may be presumed to have been 
due to exposure to herbicides, and he has not presented any 
competent evidence linking them to his period of service.

2.  The veteran's post-traumatic stress disorder is not 
productive of more than considerable social and industrial 
impairment, and has not caused occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or inability to establish and 
maintain effective relationships.


CONCLUSIONS OF LAW

1.  Pain in the arms and legs, and seborrheic dermatitis 
affecting the scalp, face and chest, were not incurred in or 
aggravated by service, and may not be presumed to having been 
incurred in service or presumed to have resulted from 
herbicide exposure.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999). 

2.  The criteria for a disability rating higher than 50 
percent for post-traumatic stress disorder are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.130, 
4.132, Diagnostic Code 9411 (1996 & 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement To Service Connection For Pain In The Arms 
And Legs,
 And Seborrheic Dermatitis Affecting The Scalp, Face And 
Chest,
 Claimed As Due To Herbicide Exposure.

The Board has found that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  The evidence which is of record includes the 
veteran's service medical records and his post-service 
treatment records.  He has been afforded appropriate 
disability evaluation examinations.  He has declined the 
opportunity to have a personal hearing.  The Board does not 
know of any additional relevant evidence which is available.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a 
chronic disorder such as arthritis, or an organic 
neurological disorder is manifest to a compensable degree 
within one year after separation from active service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (1999).  This regulation 
has been interpreted by the United States Court of Appeals 
for Veterans Claims (Court) to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  The veteran's service-connected disabilities are 
post-traumatic stress disorder, rated as 50 percent 
disabling; hearing loss, rated as 30 percent disabling; 
tinnitus, rated as 10 percent disabling; contact dermatis and 
acne vulgaris, rated as 10 percent disabling; and a left 
ankle fracture, rated as noncompensably disabling.  

With respect to the claim that the veteran's disabilities are 
due to exposure to Agent Orange in service, the Board notes 
that the veteran's service personnel records show that he had 
service in Vietnam, so exposure to Agent Orange and other 
herbicide agents may be presumed if the veteran is shown to 
develop a disease listed in 38 C.F.R. § 3.309(e) (1999).  See 
also 38 C.F.R. § 3.307(a)(6) (1999).  Under 38 C.F.R. 
§ 3.309(e), certain diseases may be presumed to have resulted 
from exposure to certain herbicide agents such as Agent 
Orange.  The list includes chloracne or other acneform 
diseases consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  See 38 C.F.R. § 3.309(e) (1999).  Chloracne, 
porphyria cutanea tarda, and subacute peripheral neuropathy 
must be manifest within one year after the last exposure to 
an herbicide agent.  38 C.F.R. § 3.307(a)(6) (1999).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116 (West 
1991); 38 C.F.R. § 3.307(a)(6) (1999).  Second, the veteran 
must be diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e).  See Brock  v. Brown, 10 Vet. App. 155, 
162 (1997).  If a disorder is not listed in 38 C.F.R. 
§ 3.309(e), the presumption of service connection related to 
Agent Orange is not available, and the presumption of 
exposure to herbicides is also precluded.  See McCartt v. 
West, 12 Vet. App. 164 (1999).

The Board notes further, the Secretary of the Department of 
Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  In this regard, the Board observes that, in 
August 1996 and again most recently in November 1999, VA 
issued a notice in which it was determined that a presumption 
of service connection based on exposure to herbicides used in 
Vietnam should not be extended to skin cancer, including 
malignant melanoma, basal cell carcinoma, and squamous cell 
carcinoma.  See Notice, 61 Fed. Reg. 57586-57589 (1996); 64 
Fed. Reg. 59232-59243 (1999).  

Significantly, however, the disorders claimed by the veteran 
are not among those disorders which may be presumed to have 
resulted from such exposure.  Thus, the presumptions do not 
apply.

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).  However, where the issue involves such a 
question of medical causation, competent evidence is 
required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran's service medical records are negative for 
references to unexplained pain in the arms or seborrheic 
dermatitis.  The veteran's pain in the arms and legs, and 
seborrheic dermatitis affecting the scalp, face and chest, 
were not present until many years after separation from 
service.

The Board has considered a decision dated in November 1989 by 
the Agent Orange Payment Program which shows that the 
appellant was not found to be entitled to a payment.  The 
document does not contain any medical opinion linking the 
veteran's current complaints to Agent Orange.  Furthermore, 
even if it had been a favorable decision, such a decision is 
not made under VA regulations, and, therefore, is not binding 
on the VA.  See Darby v. Brown, 10 Vet. App. 243, 246-247 
(1997).  See also Brock v. Brown, 10 Vet. App. 155 (1997). 

A treatment record from Kaiser Permanente dated in October 
1996 shows that the veteran reported a complaint of 
intermittent pain in his arms and legs which he related to 
exposure to Agent Orange.  The fact that the veteran's own 
account of the etiology of his disability was recorded in his 
medical records is not sufficient to support the claim.  In 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995), the Court held 
that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence...[and] a bare transcription of 
a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

The report of a skin examination  conducted by the VA in 
October 1996 shows that the diagnoses included seborrheic 
dermatitis affecting the skin of the scalp, face and chest.  
However, the examiner did not offer an opinion linking to 
disorder to service or exposure to an herbicide during 
service.  

The Board notes that the veteran's own opinion that his 
current complaints are related to service is not enough to 
support his claim.  Lay persons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).

Based on the foregoing evidence, the Board finds that the 
veteran's pain in the arms and legs, and seborrheic 
dermatitis affecting the scalp, face and chest, were not 
present until many years after separation from service, are 
not among the disorders which may be presumed to have been 
due to exposure to herbicides, and he has not presented any 
competent evidence linking them to his period of service or 
to a service-connected disability.  Accordingly, the Board 
concludes that pain in the arms and legs, and seborrheic 
dermatitis affecting the scalp, face and chest, were not 
incurred in or aggravated by service, and may not be presumed 
to having been incurred in service or presumed to have 
resulted from herbicide exposure.

II.  Entitlement To An Increased Disability Rating For Post-
Traumatic Stress Disorder, Currently Rated as 50 Percent 
Disabling.

The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records, and 
post-service medical treatment records.  The veteran has been 
afforded disability evaluation examinations.  With regard to 
the adequacy of the examinations, the Board notes that the 
reports of examination reflect that the VA examiners recorded 
the past medical history, noted the veteran's current 
complaints, conducted a psychiatric examination, and offered 
appropriate assessments and diagnoses.  The Board finds that 
the examination reports contain all findings necessary to 
assess the severity of the veteran's service-connected post-
traumatic stress disorder.  The Board further notes that the 
veteran has declined the opportunity to have a personal 
hearing.  The Board does not know of any additional relevant 
evidence that is available.  Therefore, no further assistance 
to the veteran with the development of evidence is required.

The Board has considered the full history of the veteran's 
service-connected post-traumatic stress disorder.  In a 
rating decision of January 1972, the RO granted service 
connection for an obsessive compulsive neurosis, and assigned 
a noncompensable disability rating.  In April 1973, the RO 
increased the rating for that disorder to 10 percent.  In 
January 1984, the RO revised the rating to conform to the 
then current diagnosis of generalized anxiety disorder, and 
increased the rating to 30 percent.  In August 1996, the 
veteran filed a claim for disability compensation for post-
traumatic stress disorder.  In rating decision of July 1997, 
the RO revised the diagnosis for the service-connected 
disability to show service connection for post-traumatic 
stress disorder with generalized anxiety.  The RO confirmed 
the previously assigned 30 percent rating.  Subsequently, in 
a rating decision of February 1999, the RO again revised the 
rating in accordance with the current diagnosis to show 
service connection for post-traumatic stress disorder.  The 
RO also increased the rating for that disorder to 50 percent.  
The veteran appeals that rating.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  The Board notes that, during the 
pendency of this appeal, the  regulations containing the 
rating criteria for psychiatric disorders were revised, 
effective November 7, 1996.  See 61 Fed. Reg. 52695-52702 
(1996).  Where the law and regulations change while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional authority to the contrary.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  Accordingly, 
the Board will consider the veteran's claim for an increased 
rating under both the old and the new rating criteria.  The 
Board notes that the RO also has considered the veteran's 
claim under both the old and the new criteria.  Accordingly, 
a remand for such consideration is not necessary.

Pursuant to the criteria in effect November 6, 1996, and 
prior thereto, under 38 C.F.R. § 4.132, Diagnostic Code 9405 
(1996), a noncompensable rating is warranted where there are 
neurotic symptoms which may somewhat adversely affect 
relationships with others but which do not cause impairment 
of working ability.  A 10 percent rating is warranted where 
there is emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  

A 30 percent disability rating is warranted where there is 
definite social and industrial impairment.  The Board notes 
that, in a precedent opinion dated in November 1993, the VA 
General Counsel concluded that the term "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree," and that it represents a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large."  VAOPGCPREC 09-93 (O.G.C. Prec. 9-
93 (Nov. 9, 1993)).  The Board is bound by this 
interpretation of the term "definite."  See 38 U.S.C.A. 
§ 7104(c) (West 1991).  

A 50 percent rating is warranted for considerable social and 
industrial impairment.  A 70 percent rating is warranted for 
severe social and industrial impairment.  A 100 percent 
rating is warranted where the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community, or where there 
are totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  A 100 percent rating is also warranted 
where the claimant is demonstrably unable to obtain or retain 
employment.  

Pursuant to the regulations in effect November 7, 1996, and 
thereafter, Diagnostic Code 9434 under redesignated 38 C.F.R. 
§ 4.130 provides that a noncompensable rating is warranted 
when a mental condition has been formally diagnosed, but the 
symptoms are not severe enough to interfere with occupational 
or social functioning, or to require continuous medication.  
A 10 percent rating is warranted when there is occupational 
or social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or where 
symptoms are controlled through continuous medication.  

A 30 percent rating is warranted where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

The evidence which has been developed in connection with the 
current claim includes the report of a psychiatric 
examination conducted by the VA in October 1996 which shows 
that the veteran said that he was not wounded while he was in 
Vietnam, but that he was exposed to considerable destruction 
and killing.  After service he said that he did not want to 
go home.  He tried to get jobs with the secret service, the 
police department, and the border patrol, but he was either 
rejected or they did not work out.  He worked in security 
which he liked because he could carry a weapon, but he still 
had difficulty in holding a job and relating to people.  This 
eventually led him to start working as a handyman and later 
doing home improvements, especially carpentry jobs.  He could 
work at his own pace without having a boss.  He was involved 
with a woman during the late 1970's and they had a daughter 
with whom he still maintained some ties.  Later, in 1986, he 
married a woman, but this lasted only two years because she 
thought he was crazy.  According to the veteran, he had 
pretty much all the symptoms of post-traumatic stress 
disorder.  He said that he was paranoid and nervous, and 
wondered whether someone was going to attack him.  He said 
that he had installed a home security system and always kept 
weapons close to him.  He reported that he did not get much 
rest and that when he slept it was disturbed by nightmares.  
According to the veteran, he experienced stress most of the 
time.  He said that he watched the tree lines, and sometimes 
broke down into tears without knowing what it was all about.  
He said that he did not like living how he did and did not 
like being afraid all the time.  He said that he felt that he 
had to pull away from other people and be alone.  

Objective examination findings showed that during the 
interview the veteran was superficially cooperative.  He was 
clean, appropriately and informally dressed, polite, 
coherent, relevant, and oriented.  There were no clear 
indications of organicity or of a thinking disorder, but his 
thinking was rather concrete and his ability for abstract 
thinking was limited or impaired.  His vocabulary was also 
limited.  No actual indications of an overt thinking disorder 
were found.  The diagnosis was post-traumatic stress 
disorder, severe.  

The veteran was afforded another post-traumatic stress 
disorder examination by the VA in June 1998.  The report 
shows that the veteran again recounted his history.  He said 
that he had worked most of the time since 1971, but found 
that he was preoccupied with Vietnam.  He said that he had 
combat dreams two to three times a week.  He often awakened 
from sleep and was up all night.  He stood guard at home to 
look for intruders, and kept a handgun at his side.  He 
reportedly had a short temper and was often rageful.  He 
isolated himself from people, and had extremely impoverished 
relationships.  Regarding his past psychiatric treatment, it 
was noted that he had been intermittently in treatment at the 
VA medical center for depressive symptoms.  He used to be on 
Zoloft, and was now on Elavil.  He had never made a suicide 
attempt, and was not currently in a formal post-traumatic 
stress disorder program.  He lived alone and owned his own 
home.  He said that he was married from 1986 to 1987, but 
that marriage broke down because of his symptoms.  He had a 
daughter who lived with him for a while, but he was "too 
military for her" and she went back to living with her 
mother.  She was no longer speaking with him.  He said that 
he had worked construction fairly steadily without any major 
interruptions.  He was a non-drinker, and had a few friends, 
but little socialization.  

On mental status examination, he was alert, casually dressed, 
well groomed, and had excellent eye contact.  His speech was 
within normal limits.  His mood was depressed, and his affect 
was euthymic.  His processes were coherent.  His thought 
content related largely to post-traumatic stress disorder 
symptoms.  His depressive symptoms were chronic.  There was 
no suicidal ideation, no homicidal ideation, and no 
obsessions, compulsions, or delusions.  On cognitive 
examination, he was alert, oriented to person, place and 
date, with intact recall, concentration, abstraction, 
judgment, and insight.  The diagnosis was post-traumatic 
stress disorder, immediate onset.  

The examiner assigned a Global Assessment of Functioning 
(GAF) score of 65.  He further commented that the veteran had 
mild to moderate social impairment from his post-traumatic 
stress disorder.  He stated that the veteran's impairment was 
certainly not severe, and that he was certainly able to work 
within his educational limitations.  He did quite well in his 
job in which installed doors and did construction, and the 
examiner stated that he did not see that the veteran's 
symptoms had dramatically limited the veteran's occupational 
career.  It was solely in social relationships that he had 
impairments.   

The Board notes that a GAF score of 61 to 70 indicates some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning, but generally functioning pretty well with some 
meaningful interpersonal relationships. See Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, 
Washington, DC, American Psychiatric Association, 1994.

After considering all of the relevant evidence, the Board 
finds that the veteran's post-traumatic stress disorder is 
not productive of more than considerable social and 
industrial impairment.  Although the VA examiner in October 
1996 used the term severe to characterize the veteran's 
degree of impairment, but Board finds that the 
characterization of the disorder as being no more than 
moderate in degree which was contained in the June 1998 
report is more convincing as it corresponds more closely with 
the veteran's history of steady employment since service.  

The Board also finds that the major depression has not 
resulted in occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Such findings generally 
are not reflected in the medical evidence.  Accordingly, the 
Board concludes that the criteria for a disability rating 
higher than 50 percent for post-traumatic stress disorder are 
not met under either the old or the new rating criteria.

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.  The record does not reflect a 
disability picture that is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected post-
traumatic stress disorder.  The Board does not find the 
veteran's case outside the norm so as to warrant 
consideration of the assignment of an extraschedular rating.  
The Board notes that the disability has not required frequent 
hospitalizations, and there is no indication that it has 
resulted in marked occupational impairment.  Therefore, 
referral of this matter for consideration under the 
provisions of 38 C.F.R. § 3.321 is not warranted.  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995), and Floyd v. 
Brown, 9 Vet. App. 94-96 (1996). 


ORDER

1.  Service connection for pain in the arms and legs, 
swelling of the face and lips, and seborrheic dermatitis 
affecting the scalp, face and chest, all claimed as due to 
herbicide exposure, is denied.

2.  An increased disability rating for post-traumatic stress 
disorder, currently rated as 50 percent disabling, is denied.




		
	WARREN W. RICE, JR. 
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 14 -


- 1 -


